Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed June 7th, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 5, First Par., filed June 7th, 2022 with respect to the rejection of claims 1, 3, and 8 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Oouchi (US 2020/0150421).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oouchi (US 2020/0150421).
Regarding claim 1, Oouchi discloses an optical lens (Figs. 5-7, L5), comprising: an optical portion located at a central position (as shown in Fig. 5) and configured for optical imaging (as shown in Fig. 5); and an abutting portion (Fig. 1, 102 and 103) surrounding the optical portion and configured to abut against other optical components (as shown in Fig. 5), wherein a surface of the abutting portion is provided with a roughened area (200) and a blackened area (303, located between L5 and L6 and between L5 and L4) spaced apart from the roughened area (as shown in Fig. 5), the blackened area does not overlap the roughened area (200 and L3 do not overlap as shown in Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oouchi (US 2020/0150421) in view of Chang (US 2017/0176649).

    PNG
    media_image1.png
    338
    732
    media_image1.png
    Greyscale

Regarding claim 3, Oouchi further discloses wherein the abutting portion (102) comprises a connecting portion (examiner labeled Fig. 2) connected to the optical portion (101) and an engaging portion (examiner labeled Fig. 2) extending from the connecting portion in a direction facing away from an optical axis and configured to be engaged with the other optical components (as shown in Fig. 5).
Oouchi does not specifically disclose the roughened area is disposed on a surface of the connecting portion facing towards an object side, and the blackened area is disposed on a surface of the engaging portion facing towards the object side.
However Chang, in the same field of endeavor because both teaches an optical lens, teaches the roughened area is disposed on a surface of the connecting portion facing towards an object side ([0040], “rough surface 133”), and the blackened area is disposed on a surface of the engaging portion facing towards the object side ([0041], “a light blocking sheet 1201 is disposed between the object-side surface 101 with the light absorbing coating 161”, examiner interprets 141 blackened by 1201).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Oouchi with the roughened area is disposed on a surface of the connecting portion facing towards an object side, and the blackened area is disposed on a surface of the engaging portion facing towards the object side as taught by Chang, for the purpose of improving the reduction of light reflections. 
Regarding claim 6, Oouchi further discloses wherein the abutting portion comprises a connecting portion (examiner labeled Fig. 2) connected to the optical portion (101), and an engaging portion (examiner labeled Fig. 2) extending from the connecting portion in a direction facing away from an optical axis (as shown in examiner labeled Fig. 2) and configured to be engaged with the other optical components (as shown in Fig. 5), the connecting portion comprises an object side surface close to an object side (examiner labeled Fig. 2) and an image side surface close to an image side (examiner labeled Fig. 2).
Oouchi does not specifically disclose the roughened area is disposed on the object side surface and the image side surface, and the blackened area covers the roughened area.
However Chang, in the same filed of endeavor because both teaches an optical lens, teaches a roughened area ([0040], “rough surface 133”) is disposed on the object side surface (131) and the image side surface ([0032], “rough surface 134”), and the blackened area covers the roughened area ([0040], “rough surface 133 coated with the light absorbing coating 161”) [0030], “rough surface 134 coated with the light absorbing coating 162”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Oouchi with the roughened area is disposed on the object side surface and the image side surface, and the blackened area covers the roughened area as taught by Chang, for the purpose of preventing light reflections.  
Regarding claim 7, Oouchi discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the object side surface is recessed towards the image side surface to form a first groove, the image side surface is recessed towards the object side surface to form a second groove, and the roughened area is disposed on surfaces of the first groove and the second groove.
However Chang, in the same field of endeavor because both teaches an optical lens, teaches wherein an object side surface is recessed towards the image side surface to form a first groove ([0040], “annular groove structure 135”), an image side surface is recessed towards the object side surface to form a second groove ([0030], “annular groove structure 136”), and a roughened area is disposed on surfaces of the first groove and the second groove (as shown in Fig. 1B, 161 disposed on 135 and 162 disposed on 136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Oouchi with the wherein an object side surface is recessed towards the image side surface to form a first groove, an image side surface is recessed towards the object side surface to form a second groove, and a roughened area is disposed on surfaces of the first groove and the second groove as taught by Chang, for the purpose of preventing light reflections.  
Regarding claim 9, Oouchi discloses as is set forth in claim 1 rejection above but does not specifically disclose a lens module, comprising: a lens barrel; and the optical lens received in the lens barrel.
However Chang, in the same field of endeavor because both teaches an optical lens, teaches a lens module (1000), comprising: a lens barrel ([0027], “imaging lens module 1000 including … a barrel”); and the optical lens received in the lens barrel ([0027], “imaging lens module 1000 including the plastic lens element 100 can be disposed in a barrel”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Oouchi with the lens module, comprising: a lens barrel; and the optical lens received in the lens barrel as taught by Chang, for the purpose of preventing light reflections.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oouchi (US 2020/0150421) in view of Ochi (US 2018/0341046).

    PNG
    media_image2.png
    382
    536
    media_image2.png
    Greyscale

	Regarding claim 5, Oouchi discloses as is set forth in claim 1 rejection above and Oouchi further discloses wherein the abutting portion comprises an object side surface close to an object side (side opposite L5b), an image side surface close to an image side (L5b), and a connecting surface connecting the object side surface with the image side surface (area 200 is located). 
	Oouchi does not specifically disclose the roughened area is disposed on the object side surface and the connecting surface, and the blackened area covers a part of the roughened area on the connecting surface.
	However Ochi, in the same field of endeavor because both teaches an optical lens, teaches a roughened area (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)) is disposed on the object side surface and the connecting surface ([0033], “edge surfaces a, b, d and e … optically non-effective surfaces … have some irregularities (roughness, graininess) rather than being flat and smooth”), and the blackened area covers a part of the roughened area on the connecting surface (Fig. 1, 2, [0045], “light-shielding coating film 2 … one or more black pigments … are used”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Oouchi with that the roughened area is disposed on the object side surface and the connecting surface, and the blackened area covers a part of the roughened area on the connecting surface as taught by Ochi, for the purpose of increasing the performance of the optical lens by decreasing the amount of stray light in the lens module. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oouchi (US 2020/0150421) in view of Teramoto (US 2017/0276839).
Regarding claim 8, Oouchi discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the blackened area is one of a coated blackened area, a sprayed blackened area, and an adhesive-dispensed blackened area.
However Teramoto, in the same field of endeavor because both teaches an optical lens, teaches wherein the blackened area is one of a coated blackened area, a sprayed blackened area, and an adhesive-dispensed blackened area ([0032], “It is formed by using a paint prepared by compounding the ingredients thereof selected from pigments and dyes of not only black”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical lens of Oouchi with the wherein the blackened area is one of a coated blackened area, a sprayed blackened area, and an adhesive-dispensed blackened area as taught by Teramoto, for the purpose of improving the reduction of light reflections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        10 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872